DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered.

I. The claim rejection under 35 U.S.C. 101 has been fully reconsidered. The rejection has been withdrawn in response to the claim amendment.

II. The Double Patenting rejection has been maintained since there is no Terminal Disclaimer filed.

III. Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 1, 8, 11, 15 and 18 are objected to because of the following informalities:

In claim 11, line 1, “”wherein operations further comprise…” should be changed to “wherein the operations further comprise…”.
In claim 18, line 1, “”wherein operations further comprise…” should be changed to “wherein the operations further comprise…”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 20 of U.S. Patent No. 10,068,371 B2 in view of Wannier et al. (US Publication Number 2010/0076819 A1). 
Patent No. 10,068,371 B2 disclosed most of the subject matter as described as above except for specifically teaching the digital representation comprising the second garment, and a derivative display cue, the graphical display cue comprising a graphical overlay positioned on top of the first garment to indicate a difference in the determined fit between the second garment in relation to the first garment.
However, Black teaches the digital representation comprising the second garment, and a derivative display cue, the graphical display cue comprising a graphical overlay positioned on top of the first garment to indicate a difference in the determined fit between the second garment in relation to the first garment (as shown fig. 8, note that the Figure 8: Learned pose-dependent deformation model. For each pair, the left piece of clothing shows the physically-simulated example from the pose training set, and the right piece shows the synthesized deformation patterns predicted by our model. Note that it is considered that the derivative display cue is the wrinkles on the garment which deformed the garment. Note that as shown in fig. 9, the predicted clothing mesh is overlaid on the body and the difference between the first garment i.e. prior to wrinkling and the second garment is shown).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose the digital representation comprising the second garment, and a derivative display cue, the graphical display cue comprising a graphical overlay positioned on top of the first garment to indicate a difference in the determined fit between the second garment in relation to the first garment. The suggestion/motivation for doing so would have been in order to for providing efficiently animating realistic clothing on synthetic bodies of any shape and pose without manual intervention (abs.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US Patent Number 8,525,828 B1) in view of Black et al. (NPL, “DRAPE: Dressing Any Person”, 2012, hereinafter “Black”).

(1) regarding claim 8:
As shown in figs. 1-9, Bates disclosed a system (fig. 1, col. 2, lines 61-65, note that FIG. 1 is a system diagram that shows an illustrative operating environment 100 including several software components for providing visualization of fit, flow, and texture of clothing, according to embodiments provided herein) comprising: 
a memory that stores instructions (col. 1, lines 23-29, note that the subject matter presented herein may be implemented as a computer process, a computer-controlled apparatus, a computing system, or an article of manufacture, such as a computer-readable storage medium); and 
one or more processors configured by the instructions to perform operations (col. 2, lines 40-46) comprising: 
determining, by a computer system, a first set of garment dimensions corresponding to a first garment (col. 11, lines 4, note that where the 3-D clothing visualization engine 130 receives the clothing item detail 126 corresponding to the selected clothing item 302 from the clothing shopping module 124), 
comparing the first set of garment dimensions to the second set of garment dimensions (col. 11, lines 31-36; note that where the 3-D clothing visualization engine 130 scales the 3-D model 228 from the selected body model detail 220 according to a comparison of the model dimensions 226 from the body model detail with corresponding body dimensions 608 in the user profile 112); 
based on the comparison, determining a fit of the second garment in relation to the first garment (col. 11, lines 45-48; note that this will allow the fit, flow, and texture of the clothing item captured in the 3-D model 228 to be included in the 3-D visualization 132 at the proper shape and size in regard to the 3-D avatar 606 from the user profile 112); and 
causing a digital representation of the determined fit in relation to the first set of garment dimensions to be displayed on a user interface of a client device (col. 11, line 65- col. 12, line 7, note that the routine 800 proceeds from operation 808 to operation 810, where the 3-D clothing visualization engine 130 combines the scaled 3-D model 228 with the 3-D avatar 606 from the user profile 112 to generate the 3-D visualization 132). 
Bates disclosed most of the subject matter as described as above except for specifically teaching determining, by the computer system, a second set of garment dimensions corresponding to a second garment, and the digital representation comprising the second garment, and a derivative display cue, the graphical display cue comprising a graphical overlay positioned on top of the first garment to indicate a difference in the determined fit between the second garment in relation to the first garment.
However, Bates teaches determining, by the computer system, a second set of garment dimensions corresponding to a second garment (col. 11, lines 11-15; note that where the 3-D clothing visualization engine 130 further receives the user profile 112 for the current consumer 104. As described above in regard to FIG. 1, the clothing shopping module 124 may retrieve the user profile 112 from the consumer computing device 102 or from a data storage system 128 in the merchant system 120, and then pass it to the 3-D clothing visualization engine 130 along with the clothing item detail 126 i.e. the second garment).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose determining, by the computer system, a second set of garment dimensions corresponding to a second garment. The suggestion/motivation for doing so would have been in order to provide visualization of fit, flow, and texture of clothing to an online consumer (col. 1, lines 61-64). Therefore, it would have been obvious for Bates to obtain the invention as specified in claim 8.
In addition to that, Black teaches the digital representation comprising the second garment, and a derivative display cue, the graphical display cue comprising a graphical overlay positioned on top of the first garment to indicate a difference in the determined fit between the second garment in relation to the first garment (as shown fig. 8, note that the Figure 8: Learned pose-dependent deformation model. For each pair, the left piece of clothing shows the physically-simulated example from the pose training set, and the right piece shows the synthesized deformation patterns predicted by our model. Note that it is considered that the derivative display cue is the wrinkles on the garment which deformed the garment. Note that as shown in fig. 9, the predicted clothing mesh is overlaid on the body and the difference between the first garment i.e. prior to wrinkling and the second garment is shown).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose the digital representation comprising the second garment, and a derivative display cue, the graphical display cue comprising a graphical overlay positioned on top of the first garment to indicate a difference in the determined fit between the second garment in relation to the first garment. The suggestion/motivation for doing so would have been in order to for providing efficiently animating realistic clothing on synthetic bodies of any shape and pose without manual intervention (abs.). Therefore, it would have been obvious to combine Bates and Black to obtain the invention as specified in claim 8.

(2) regarding claim 9: 
Bates further disclosed the system of claim 8, wherein the representation of the determined fit represents a tightness or looseness of the second garment compared to the first garment (col. 4, lines 9-15; note that the flow of the clothing item determines whether the clothing item hangs or falls loosely from the body, or whether it hugs the contours of the body shape. The texture of the clothing item includes the look and feel of the types and colors of the fabrics and other materials utilized in manufacturing the clothing item). 

(3) regarding claim 10: 
Bates further disclosed the system of claim 8, wherein at least one of the first set of garment dimensions and the second set of garment dimensions comprise user-provided measurements (col. 4, lines 19-27; note that as will be described in more detail below in regard to FIG. 8, this may be accomplished by combining detailed measurements of the clothing item and a 3-D model generated by a scan of a mannequin or other body model wearing the clothing item with a 3-D virtual representation of the consumer's body, referred to as a "3-D avatar."). 

(4) regarding claim 11: 
Bates further disclosed the system of claim 8, wherein operation further comprise: indicating a matching size of the second garment compared to the first garment based on the determined fit (col. 9, lines 41-45; note that the clothing shopping module may suggest the correct size of the clothing item for the consumer 104 based on the measurements 212 for the clothing item from the corresponding clothing item detail 126 and the body dimensions 608 for the consumer from the user profile 112). 

(5) regarding claim 12: 
Bates further disclosed the system of claim 8, wherein the first garment is associated with a first garment type and the second garment is associated with a second garment type (col. 9, lines 51-55, note that the 3-D visualization 132 shows the fit of the clothing item 302 according to the dimensions of the 3-D avatar 606, the flow of the item over the contours of the 3-D avatar, and the color and texture of the item. In one embodiment, the user interface 700 further includes a group of 3-D motion UI controls 708 that allow the consumer to interact with the 3-D visualization 132 in order to see the 3-D avatar 606 and clothing item 302 from different angles and at different levels of detail). 

(6) regarding claim 13: 
Bates further disclosed the system of claim 8, wherein at least one of the first set of dimensions and the second set of dimensions is retrieved from previous purchase data associated with a user (col. 9, lines 33-36; note that the user interface 700 may include detailed information 702 regarding the selected clothing item, including a title for the item; a description; price, availability, and purchase information regarding the item). 

(7) regarding claim 14: 
Bates further disclosed the system of claim 8, wherein accessing the first set of garment dimensions further comprises: accessing a three-dimensional model descriptive of the first garment (col. 1, lines 64-67, note that the consumer may further interact with the 3-D visualization of the clothing item, viewing the visualization from different perspectives or levels of detail, in order to get a clearer idea of the fit, flow, and texture of the clothing item before purchasing the item from the merchant).

The proposed rejection of Bates and Balck, as explained in system claims 8-14, renders obvious the steps of the method of claims 1-7 and the non-transitory machine-readable storage medium claims 15-20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 8-14 are equally applicable to claims 1-7 and 15-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674